ACCEPTED
                                                                                            06-15-00121-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       9/18/2015 1:08:21 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK



                                    NO. 06-15-00121-CR
                                                                        FILED IN
BILLY JOE SELl\1AN                            §    IN THE        6th COURT OF APPEALS
                                              §                    TEXARKANA, TEXAS

VS.                                           §    SIXTH   COURT 9/18/2015 1:08:21 PM
                                                                     DEBBIE AUTREY
                                              §                          Clerk
STATE OF TEXAS                                §    OF APPEALS


         MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes BILLY JOE SELMAN, Appellant in the above styled and

numbered cause, and moves this COUli to grant an extension of time to file appellant's

brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good

cause shows the following:

         1.     This case is on appeal from the County Court at Law of HILL County,

Texas.

         2.     The case below was styled as STATE OF TEXAS vs. BILLY JOE

SELMAN, and numbered M0890-14.

         3.     Appellant was convicted of Evading Arrest or Detention.

         4.     Appellant was assessed a sentence eight months in the Hill County Law

 ntorcemeltlt   ~"lH""l   on l\rlay 1   15.

                                              on           15.
      7.    The appellate brief is presently due on September      , 2015.

      8.    Appellant requests an extension of time of 60 days from the present date,

i.e. November 24,2015.

      9.    No extension to file the brief has been received in this cause.

      10.   Defendant is currently in custody and has a pending Felony charge.

      11.   Appellant relies on the following facts as good cause for the requested

            extension:

      Counsel has just completed two Felony trials in Johnson County and           IS


preparing for two other felony trial cases and one misdemeanor trial.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief, and for such other and

further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       RICARDO DELOSSANTOS
                                       202 S. MAIN
                                       CLEBURNE, TX 76033
                                       Tel: (817) 558-3885
                                       Fax: (817) 641-2525


                                                                 Santos
                        CERTIFICATE OF SERVICE

      This is to certify that on September 18, 2015, a true and correct copy of the

above and foregoing document was served on the County Attorney's Office, Hill

County, by fax.




                                      Ricardo De Los Santos
STATE OF TEXAS                             §
                                           §
COUNTY OF JOHNSON                          §


                                      AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Ricardo De Los Santos, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and entitled

      cause.   I have read the foregoing Motion To Extend Time to File

      Appellant's Brief and swear that all of the allegations of fact contained

      therein are true and correct"




                                        lsi Ricardo De Los Santos
                                        Ricardo De Los Santos
                                        Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on                          ~"-----, 201   to ce11ifY

which witness my hand and seal of office.



                                        Notary Public, State of Texas